FILED
                             NOT FOR PUBLICATION                            JUL 19 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ZHI QIN HONG, a.k.a. Miss Sala                   No. 07-74232
Klomkliang,
                                                 Agency No. A075-467-736
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Zhi Qin Hong, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion the denial of a motion to reopen. Iturribarria v. INS, 321 F.3d

889, 894 (9th Cir. 2003). We deny the petition for review.

      The BIA did not abuse its discretion in denying Hong’s motion to reopen as

untimely where it was filed eight years after the BIA’s final administrative

decision, see 8 C.F.R. § 1003.2(c)(2), and Hong failed to establish changed

circumstances in China to qualify for the regulatory exception to the time

limitation, see 8 C.F.R. § 1003.2(c)(3)(ii); see Toufighi v. Mukasey, 538 F.3d 988,

996 (9th Cir. 2008) (evidence must demonstrate prima facie eligibility for relief in

order to reopen proceedings based on changed country conditions).

      Hong’s contention that the BIA failed to consider the evidence submitted

with the motion to reopen fails, because she has not overcome the presumption that

the BIA reviewed the record. See Fernandez v. Gonzales, 439 F.3d 592, 603 (9th

Cir. 2006).

      Hong’s contentions that the BIA applied improper standards of law in

denying her motion to reopen are belied by the record.

      PETITION FOR REVIEW DENIED.




                                          2                                    07-74232